Name: Commission Decision of 8 October 1976 authorizing the French Republic not to apply Community treatment to tableware and other articles of a kind commonly used for domestic of toilet purposes, of porcelain or china (including biscuit porcelain and parian) or of kinds of pottery other than common pottery or stoneware, falling within heading No 69.11 or subheading 69.12 C or D of the Common Customs Tariff, originating in the People's Republic of China and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-01-20

 nan